 



Exhibit 10.1
(ONUVASIVE LOGO) [a22777a2277700.gif]
<<DATE>>
<PR_GIVEN_NAME> <PR_SURNAME>
<PR_STREET_ADDRESS>
<PR_LOCALITY>, <PR_STATE_OR_PROVINCE> <PR_POSTAL_CODE>

                                      Re:      Grant of
[Incentive][Nonstatutory] Stock Option                                  
 
  Option Shares:           Grant Date:                    
 
 
 
            Price per share:           Vesting Base Date:                
 
     
 
            Option control no.:       Expiration Date:                        
 
 
 
       

Dear <PR_GIVEN_NAME>:
     I am pleased to confirm that the Company has granted you an option to
purchase shares of our common stock under the NuVasive, Inc. 2004 Equity
Incentive Plan (the “Plan”). To accept your stock option, please click the
“accept this option” button below. Capitalized terms used herein (but not
defined) have the meanings ascribed to such terms in the Plan.
General terms
     Your option is intended to be [an incentive][a nonstatutory] option. The
basic terms of your option grant are identified in the information block at the
top of this offer letter, but other important terms and conditions are described
in the plan. We encourage you to carefully review the plan, a copy of which can
be found in the attached link.
Purchase and payment
     Subject to the plan, your options vest (becomes exercisable) 25% on the
first anniversary of the Vesting Base Date. The balance vests in 36 successive
equal installments upon Optionee’s completion of each additional month of
service measured from the first anniversary of the Vesting Base Date. In no
event shall any additional Option Shares vest after Optionee’s cessation of
service.
     Notwithstanding the vesting schedule described above, fifty percent (50%)
of your then unvested options shall fully vest and become exercisable
immediately upon the consummation of a Fundamental Transaction. Further, all
options shall fully vest and become exercisable in the event of your
“Involuntary Termination” within twelve (12) months following a Fundamental
Transaction. The term “Involuntary Termination” means an involuntary Termination
for reasons other than death, disability or cause (as reasonably determined by
the Company).
     If you decide to purchase shares under this option, you will be required to
complete the transaction online through E-Trade and have it approved by the
company as well as submit payment for the shares. You may pay for the shares
(plus any associated withholding taxes) using cash, a check, a wire transfer or
any other form of payment listed in section 6.4(c) of the plan and permitted by
the Administrator at the time you wish to exercise. Shares available under this
option must be purchased, if at all, no later than the Expiration Date.
Your incentive options are being granted in anticipation of your future
performance. We value your efforts and look forward to your continued
contribution
Sincerely,
Alex Lukianov
Chairman, President and CEO

 